DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 1, 2021.  Claims 1-2, 4-6, 10-11, 13-15, and 20 were amended.  No claims were cancelled.  Thus, claims 1-20 are pending.

Drawings
The drawings filed on April 1, 2021 are accepted.  

Claim Objections
Claims 1, 5, 10, 14 and 20 are objected to because of the following informalities:
Regarding claim 1, line 18 of claim 1 recites the phrase “sensor property in relations to…”  Each of claims 5, 10, 14 and 20 recite the same phrase.  The phrase “in relations to” appears to be a typographical error.  Applicant is suggested to amend claim 1, as well as claims 5, 10, 14 and 20, to recite: --in relation to--.  Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 18 of claim 1 recites the phrase “the values of the sensor property…”  Claims 10 and 20 each recite the same phrase.  This is the first recitation of the phrase “the values of the sensor property” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claims 2-9 and 11-19 are rejected under 35 U.S.C. 112(b), due to their dependency from a rejected base claim(s).  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Pechstein (U.S. Patent Publication 2010/0063762 A1); in view of Baur (U.S. Patent Publication 2018/0061206 A1).
Regarding claim 1, Pechstein teaches a computer-implemented method of predicting sensor service for a sensor (Pechstein: FIG. 1; ¶48 [“FIG. 1 shows schematically a measuring point 101, which is embodied to learn, over the lifetime of a plurality of sensor units, a prognosis value for a diagnostic parameter a for a sensor unit.”]) comprising:
j and a base unit 3. In the case of the sensor unit 2.j, such is, in the example of an embodiment, a pH sensor…”]); 
providing a first age of the sensor by a first time interval as the sensor operates, the first age representing a duration of time that the sensor has operated (Pechstein: FIG. 1; ¶56-58 [“…it can be ascertained, how many operating hours the newly connected sensor unit 2.j has already experienced. On the basis of the operating hours count stored in the memory unit 4 of the sensor unit 2.j…”]);
obtaining a sensor temperature or other measurable environmental condition for each increment of the first age (Pechstein: FIG. 1; ¶49 [“…The measuring point 101 includes a sensor unit 2.j and a base unit 3. In the case of the sensor unit 2.j, such is, in the example of an embodiment, a pH sensor, which includes a primary sensor 21, in the form a single-rod measuring chain, and a sensor head 22, wherein the sensor head 22 is connected fixedly with the single-rod measuring chain 21…Output by the single-rod measuring chain 21 can include, furthermore, a temperature signal.”]);
providing an accelerated age odometer which increments an accelerated age of the sensor by a second time interval according to the increment of the calendar age and the sensor temperature or other measurable environmental condition associated therewith (Pechstein: ¶26 [“…the prognosis value or prognosis interval is accomplished by means of a learning algorithm. The learning prognosis value algorithm includes, in such case, especially, a step of average prognosis value forming, sliding weighted average forming, exponential prognosis value smoothing of the first and second kind, linear regression for prognosis value conforming of a polynomial or other non-linear function.”]);

predicting when the sensor property of the sensor is anticipated to reach a sensor property threshold based on the values of the sensor property in relations to the accelerated age (Pechstein: FIG. 1; ¶55-56 [“…Since the prognosis value ascertained by the learning algorithm in this early phase of the measuring point 101 still is based on too little fundamental data, this value is only tentatively usable and should, consequently, only be used with reservations for sensor diagnostics or for remaining lifetime prediction. Beginning with then+ 1st sensor unit 2.n+ 1 of the same sensor type, via comparison algorithms, or learning algorithms, more reliable diagnostic statements, or new, conformed prognosis values are obtained.”] {The disclosed “prognosis value” is analogous to the threshold recited in the claim(s).}); and
outputting a status of the sensor property based on the prediction (Pechstein: FIGS. 1-2, ¶67 [“As soon as the comparison algorithm determines that the, such as described in connection with FIG. 1, periodically registered diagnostic parameter (here the sensor loading) of the sensor unit has reached the lower limit of the prognosis interval, the output of a warning is brought about via the display 11. If the sensor loading reaches the alarm limit, then an alarm is correspondingly output.”]).
However, Pechstein is silent as to explicitly teaching implementing a first age meter which increments a first age of the sensor, implementing a second age meter which increments a second age of the sensor by a second time interval according to the increment of the first age and 
Baur discloses incrementing a value based on a physical quantity sensed by a sensor (Baur: ¶ [“…sensing a physical quantity, incrementing a value based on the sensed physical quantity…”]; FIG. 1, ¶20 [“…a first sensor 11 to sense a physical quantity to be sensed by sensor device 10.”]), implementing a second age meter which increments a second age of the sensor by a second time interval according to the increment of the first age and the sensor temperature or other measurable environmental condition associated therewith, the second age representing an operational age of the sensor which accounts for degradation of the sensor as a result of sensor temperature or other measurable environmental condition during sensor operation, and obtaining a value of a sensor property different first ages or second ages of the sensor over time (Baur: FIG. 1, ¶29 [“…the secondary quantity is accumulated over time, for example by incrementing a stored value by a current measurement value of the secondary quantity in regular or irregular intervals, which would give again an approximation of an integral of the secondary quantity over (life-)time.”]; FIG. 3, ¶45-46 [“…secondary quantity may be a quantity relevant for a lifetime of a sensor device used, and may for example be a temperature…a value corresponding to the sensed secondary quantity of 31 may be added to a stored value to increment the same…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of incrementing a value based on a physical quantity sensed by a sensor, implementing a second age meter which increments a second age of the sensor by a 
Regarding claims 10 and 20, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses storing or updating sensor information over time in a sensor history log on a memory in the sensor, the sensor history log including the calendar age, the second age and the sensor property (Pechstein: FIG. 1; ¶51-52 [“…base unit 3 includes, furthermore, a data memory 7, in which a diagnosis relevant parameter, so-called diagnostic parameter aSNj, produced in the sensor unit 2, more exactly in the sensor plug-in head 22, or stored in the data memory 4 of the sensor plug-in head 22, can be stored. The diagnostic parameter aSNj is transmitted via the interface 31 of the sensor unit 2.j to the base unit 3 and stored in the data memory 7 of the base unit 3. In the example of FIG. 1, the data memory 7 SNj can be stored together with additional information, such as, for example, the serial number of the sensor unit 2.j, from which a diagnostic parameter aSNj was transmitted.”]).  
Regarding claim 11, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses the sensor is a pH sensor and the sensor property is an electrode slope reflecting a relationship between electrochemical potential and pH for the pH sensor (Pechstein: FIG. 1; ¶49 {See above.}; ¶83 [“…alternatively or supplementally [sic], other diagnostic parameters, such as the sensor zero point or the sensor slope, the process parameter of the sensor unit, such as pH value and temperature, or variables derived from these…”]).  
Regarding claim 12, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 5, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses the prediction of when the sensor property of the sensor is anticipated to reach a sensor property threshold is implemented using a linear extrapolation of the sensor property in relations to the second age (Pechstein: ¶60 [“…different options for ascertaining the prognosis value. Simple and robust variants are the sliding weighted average value, and exponential smoothing of 1st and 2nd type, depending on whether a trend is detectable or not. Also, complex algorithms, such as linear regression…”]).  
claim 14, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses the first age is incremented by the first age odometer by adding the first time interval to a prior accumulation of increments of the first age, and the second age is incremented by the second age odometer by adding the second time interval to a prior accumulation of increments of the second age (Pechstein: FIGS. 1, 3; ¶48, ¶69 {See above.}).
Regarding claim 15, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses the status of the sensor property is outputted to a remote management system (Pechstein: ¶51 [“…The base unit 3 includes a microprocessor for conditioning data, which are received from the sensor unit, in order then to transmit such, in given cases, via a fieldbus to a central computer of the process monitoring facility (not shown in FIG. 1).”] {The disclosed “central computer” is analogous to the remote management system recited in the claim(s).}). 
Regarding claim 16, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

claim 8, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses the status of the sensor property is outputted to a remote management system user interface of a device type manager for the sensor, the sensor storing a sensor history log, the graphical user interface including an email link, accessing the sensor history log from the sensor, and in response to selection of the email link, automatically generating an email including an address for a predefined recipient and attaching the accessed sensor history log to the email, and transmitting the generated email to the predefined recipient (Pechstein: FIG. 1; ¶52-56 [“…If the comparison algorithm detects a deviation of the newly ascertained diagnostic parameter aSNj from the prognosis value or prognosis interval stored in the data memory 8, it can cause the output of a report via the display 11.”] {The Examiner notes that while Pechstein doesn’t explicitly recite a graphical user interface including an email link, and automatically generating an email including an address for a predefined recipient and attaching the accessed sensor history log to the email, generating an output, such as an email link and/or attachment thereto and transmitting the email to a desired recipient as claimed by Applicant, is notoriously well-known, routine, and conventional in the art at the time of invention and would not involve patentable invention as the prior art of record discloses generating an output of a report and outputting the report to a desired user via a display.}).
Regarding claim 17, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Pechstein, in view of Baur, teach all the limitations of the parent claim 1 as shown above.  Pechstein further discloses the sensor service is to be performed when See above.}).
Regarding claim 18, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 19, Pechstein, in view of Baur, teach all the limitations of the parent claim 10 as shown above.  Pechstein further discloses the one or more processors includes a processor of the sensor and a processor of a host computer system, the sensor and the host computer configured to be connected across a cable through which communication is conducted therebetween (Pechstein: ¶51 {See above.}). 

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the outstanding rejections under section 112.
The primary reason for the indicated allowability of claim 4, is that, in combination with the other claim elements, each increment of the second age is determined according to the following relationship:
            
                
                    
                        A
                    
                    
                        A
                        C
                        C
                    
                
                =
                
                    
                        A
                    
                    
                        25
                    
                
                ∙
                
                    
                        e
                    
                    
                        k
                        ·
                        (
                        T
                        -
                        25
                        )
                    
                
            
        
where:
AACC is an increment of the second age,
A25 is an increment of the first age,
e is a base of the natural logarithm,
k is an experimentally determined constant, and
T is the temperature in °C of the sensor for the increment of the first age.  Therefore, dependent claim 4 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim dependent claim 13, the claim recites limitations found within claim 4, and is allowable under the same rationale applied to claim 4. 

Response to Arguments
Applicants’ arguments filed on April 1, 2021 have been fully considered but are deemed moot on the new grounds of rejection.  Applicants’ amendments necessitated the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864